Citation Nr: 1425662	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-41 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a stroke to include right upper and lower extremity weakness.  

2.  Entitlement to service connection for gout in the lower extremities, to include as due to other service-connected disorders.  

3.  Entitlement to service connection for a lower back disorder, to include as due to other service-connected disorders.  
 
4.  Entitlement to service connection for erectile dysfunction, to include as due to other service-connected disorders.  

5.  Entitlement to service connection for migraine headaches, to include as due to other service-connected disorders.  

6.  Entitlement to service connection for seizures, to include as due to other service-connected disorders.  
REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to January 1985, from February to March 1991, from April 1992 to April 1995, and from January 2002 to March 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The record in this matter consists of paper and electronic claims files.  Relevant documentary evidence has not been added to the record since the April 2013 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).  

In the decision below, the Board will grant the claim to reopen the service connection claim for residuals of a stroke.  The underlying service connection claim along with the other service connection claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In an unappealed April 2007 rating decision, the RO denied the Veteran's claim to reopen a service connection claim for residuals of a stroke to include right upper and lower extremity weakness.    

2.  New evidence tending to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for residuals of a stroke to include right upper and lower extremity weakness has been received since the April 2007 final rating decision, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An April 2007 rating decision by the RO that denied the Veteran's claim to reopen the issue of service connection for residuals of a stroke to include right upper and lower extremity weakness is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200 (2013). 

2.  New and material evidence has been received to reopen the claim of service connection for residuals of a stroke to include right upper and lower extremity weakness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen Service Connection

The record documents that the Veteran experienced a cerebrovascular accident (CVA), or stroke, in December 1997.  He claims that the stroke, and the associated right upper and lower extremity weakness, relates to service and to service-connected disorders.  The RO denied his claims in final rating decisions dated in December 1999, June 2004, and June 2005.  These decisions became final because the Veteran did not appeal them.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In October 2006, the Veteran filed a claim to reopen his service connection claim for residuals of the December 1997 stroke to include extremity weakness.  In an unappealed April 2007 rating decision, the RO denied his claim.  As such, the April 2007 rating decision became final as well.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Further, no new and material evidence was included in the claims file within the first year of the April 2007 rating decision.  38 C.F.R. § 3.156(b).  

In February 2008, the Veteran again filed a claim to reopen service connection for residuals of his December 1997 stroke to include upper and lower extremity weakness.  In January 2009, the RO again denied the Veteran's claim.  The Veteran appealed that decision to the Board.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).   

In this matter, the Board must decide whether new and material evidence has been presented into the record since the final April 2007 rating decision.  The relevant evidence of record considered by the RO in the final April 2007 rating decision consisted of the Veteran's service treatment records (STR's) which do not indicate onset or worsening of stroke symptoms during service, and of VA treatment records dated from December 1997 which indicate that the Veteran experienced a CVA as the result of cocaine abuse.  As none of this evidence indicated that the Veteran's stroke related to service or to a service-connected disorder, the RO denied the Veteran's claim to reopen.  38 C.F.R. §§ 3.303, 3.156.  Again, the April 2007 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis on which to reopen the Veteran's claims of service connection is relevant evidence that has been added to the record since the final April 2007 rating decision.  The relevant evidence that has been added to the record since then consists of VA treatment records dated between 2009 and May 2013 which note slurred speech and numbness that possibly related to the prior CVA, and of the Veteran's May 2008 assertion that he experienced a stroke due to medication prescribed for hypertension, which has been service connected since July 2010.  This is new evidence in the claims file.  Moreover, certain of the evidence is material evidence.  In particular, the Board finds the Veteran's lay assertion to be material evidence.  Prior to the final April 2007 rating decision, the record lacked lay evidence detailing the theories of service connection underlying the Veteran's claim to service connection for the stroke.  Moreover, in April 2007, the Veteran had not been service connected for hypertension.  By contrast, in conjunction with the claim to reopen, the record now contains lay evidence from the Veteran which details the way in which he believes his stroke occurred as the result of a now service-connected disorder.  The Board recognizes that the Veteran, as a layperson, is not qualified to comment on complex medical issues involving diagnosis and etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, the new evidence comprises some evidence which tends to support an element of the claim to service connection.  See Hickson, supra.      

Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for residuals of a stroke to include upper and lower extremity weakness.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  This means that, at a minimum, when assessing the new evidence in light of the older evidence, the duty to assist the Veteran with further inquiry into his claim has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In particular, a new VA compensation examination should be conducted for the claim to service connection.  Accordingly, the claim of entitlement to service connection for residuals of a stroke to include right upper and lower extremity weakness is reopened.  


ORDER

New and material evidence having been received, the claim of service connection for residuals of a stroke to include right upper and lower extremity weakness is reopened; to this extent, the appeal is allowed.
REMAND

In addition to claiming service connection for the residuals of his December 1997 stroke, the Veteran also claims service connection for gout, a lower back disability, erectile dysfunction (ED), migraine headaches, and seizures.  In various statements of record, the Veteran has attributed these disorders to service, or to one of his multiple service-connected disorders.  38 C.F.R. §§ 3.303, 3.310.  The Board finds VA compensation examination into each of his claims warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, VA treatment records currently outstanding should be included in the claims file.  The most recent records are dated in March 2013. 

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.      

2.  After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the several claimed disorders at issue; specifically, residuals of a stroke, gout, a lower back disability, erectile dysfunction (ED), migraine headaches, and seizures.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

The respective examiner should comment on the following questions: 

(i) what are the Veteran's current disorders?  

Does he currently have a diagnosable disability related to stroke residuals to include extremity weakness, gout, the lower back, ED, migraine headaches, or seizures?  
 
(ii) is it at least as likely as not that any of the diagnosed disorders is related to any in-service disease, event, or injury?      

(iii) is it at least as likely as not that any of the diagnosed disorders is due to or caused by a service-connected disorder?  Please address the Veteran's contention that medication prescribed for service-connected disorders relates to the current issues.    

(iv) is at least as likely as not that any of the diagnosed disorders is aggravated by a service-connected disorder?  By aggravation, the Board means an increase in the severity of the underlying disability that is beyond normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  After all the above medical inquiry has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


